 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ARMANDO ZEPEDA ACEVEDO,                           No. 2:21-cv-0524 KJM KJN P
12                      Plaintiff,
13          v.                                         ORDER
14   UNKNOWN,
15                      Defendant.
16

17          Plaintiff is a county jail inmate proceeding pro se. On March 22, 2021, plaintiff filed a

18   letter, and this civil rights action seeking relief under 42 U.S.C. § 1983 was opened. The matter

19   was referred to a United States Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B) and

20   Local Rule 302.

21          On May 4, 2021, the magistrate judge filed findings and recommendations, which were

22   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

23   recommendations were to be filed within fourteen days. Plaintiff has not filed objections to the

24   findings and recommendations.

25          Although it appears from the file that plaintiff’s copy of the findings and

26   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

27   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

28   of documents at the record address of the party is fully effective.
                                                       1
 1          The court presumes that any findings of fact are correct. See Orand v. United States,
 2   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
 3   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
 4   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 5   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 6   supported by the record and by the proper analysis.
 7          Accordingly, IT IS HEREBY ORDERED that:
 8          1. The findings and recommendations filed May 4, 2021, are adopted in full; and
 9          2. This action is dismissed without prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).
10   DATED: July 6, 2021.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
